Case 1:15-cr-00379-PKC Document 344 Filed 06/07/21 Page 1 of 2

LAW OFFICE OF ROBERT FEITEL, P.L.L.C.
1300 Pennsylvania Avenue, N.W.
WASHINGTON, D.C. 20008
202-450-6133 (office)
202-255-6637 (cell)

RF@RFeitelLaw.com

June 7, 2021

   

United States District Judge
Southern District of New York
United States Courthouse

500 Pearl Street

Manhattan, New York

The Honorable P. Kevin Castel } -

Re: United States v. Otto Salgttero Morales, 85 15 Cr. 379

Dear Judge Castel,

There is currently pending before this Court a motion from my client Otto Salguero
Morales, to reassign this case. The Government filed an Opposition pleading on May 28, 2021.
By Minute Order dated June.3, 2021, the Court gave the defense until June 9, 2021 to file a rely
memorandum. See DE 3431 am respectfully asking this Court for additional time to submit the
reply memorandum until Monday, June 14, 2021,)] have consulted with the prosecutors in this
case, who do not oppose the request for additional time.

The reason for this request is that I was advised on June 4, 2021 that I would need to
travel outside of the United States to attend a “proffer session” between a client and United
States law enforcement agents from Monday June 7 though Wednesday June 9, 2021. The timing
of the meeting was beyond my control and I requesting the additional time to file the reply
memorandum in order to fulfill my professional responsibility to Mr. Salguero Morales.

There is currently no date for oral argument on the pending Motion For Case
Reassignment. The next scheduled appearance for Otto Salguero Morales is June 23, 2021 to
conduct a Curcio hearing in this case. There is a joint status hearing scheduled for July 7, 2021.

Thank you for consideration of this matter.

Respectfully submitted

Robert Feitel

 

Robert Feitel, Esquire
1300 Pennsylvania Avenue, N.W.
Washington, D.C. 20004

 
Case 1:15-cr-00379-PKC Document 344 Filed 06/07/21 Page 2 of 2

202.-2550-6637 (cellular)
202-450-633 (office)

RF@RFeitelLaw.com

ce: Kyle Wirshba, AUSA via ECF and email
Jason Richman, AUSA via ECF and email
Benjamin Schrier, AUSA via ECF and email

 
